Citation Nr: 1316755	
Decision Date: 05/22/13    Archive Date: 05/31/13

DOCKET NO.  07-39 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating greater than 10 percent for service-connected residuals of a left ankle injury with degenerative arthritis of the left tibiotalor joint and osteochondritis desicans 10 mm x 5 mm deep of the left medial talor dome (hereinafter left ankle disability), prior to February 24, 2009; greater than 20 percent from August 1, 2009, to March 15, 2010; and greater than 30 percent from September 1, 2010.

2.  Entitlement to a disability rating greater than 10 percent for service-connected residuals of a right ankle and foot fracture with degenerative arthritis of the medial and malleolar area.

3.  Entitlement to an initial disability rating greater than 10 percent for service-connected left foot strain.

4.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from February 1980 to February 1984 and from November 1990 to April 1991, with subsequent episodic periods of active duty for training with the National Guard.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in St. Petersburg, Florida.

In May 2010, the Veteran presented testimony before the undersigned Veterans Law Judge at a Travel Board hearing held at the RO.  A transcript of that hearing testimony is on file.  The provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  During the May 2010 hearing, the undersigned clarified the issues on appeal and inquired as to the nature and severity of the Veteran's asserted symptoms.  The Veteran was offered an opportunity to ask the undersigned questions regarding his claim.  The Board, therefore, concludes that it has fulfilled its duty under Bryant. 

This matter was previously before the Board in August 2010 at which time it was 
remanded for additional development.  It is now returned to the Board.

The Board notes that the issues on appeal had previously included entitlement to service connection for a left foot disorder, to include as secondary to the service-connected left ankle disability.  During the pendency of this appeal, by rating action dated in December 2011, service connection for a left foot strain was granted.  As this represents a complete grant of the benefit sought on appeal, the issue is no longer before the Board.  However, in January 2012, the Veteran submitted a notice of disagreement as to the initial disability rating that was assigned.  As such, the issue of an increased initial disability rating will be further discussed below.

Additionally, the December 2011 rating decision awarded a 30 percent disability rating for the service-connected residuals of a left ankle injury, effective as of September 1, 2010.  Applicable law provides that absent a waiver, a claimant seeking a disability rating greater than assigned will generally be presumed to be seeking the maximum benefit allowed by law and regulation, and that a claim remains in controversy where less than the maximum available benefits are awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  The Veteran has not withdrawn the appeal as to the issue of a disability rating greater than assigned, therefore, the issue remains in appellate status.

The evidence of record suggests that the Veteran may not be employed as a result of his service-connected disabilities.  As such, the Board must consider whether a TDIU is warranted.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part of an increased disability rating claim when such claim is raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id. 

As noted in the August 2010 Board Remand, in April 2010, the Veteran raised the issue of service connection for peripheral artery disease.  The issue yet to be adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over the issue, and it is referred to the AOJ for appropriate action.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

After carefully considering this matter, and for reasons expressed immediately below, this case must be remanded for further development of the record.  The Board regrets the delay associated with this remand, especially considering that this matter was the subject of a previous remand.  However, another remand is necessary to ensure that the Veteran is accorded full compliance with the statutory duty to assist.

As noted above, during the pendency of this appeal, by rating action dated in December 2011, service connection for a left foot strain was granted.  In January 2012, the Veteran submitted a notice of disagreement as to the initial disability rating that was assigned.  A Statement of the Case has not been provided as to this issue following receipt of the notice of disagreement, and therefore a remand is required.  See Manlincon v. West, 12 Vet. App. 238 (1998).  The issue should then be returned to the Board after issuance of the Statement of the Case only if the Veteran files a timely substantive appeal.  The Veteran must be informed that the submission of a substantive appeal as to the issue has not been accomplished, and he must be specifically advised as to the length of time he has to submit a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997). 

During a hearing before a Decision Review Office of the RO conducted in August 2010, the Veteran indicated that he was in receipt of Social Security Administration disability benefits as a result of his left ankle disability.  While the Veteran indicated that the Social Security Administration decision was based primarily on VA medical records, there remains a reasonable possibility that the Social Security Administration records contained records that are not also contained in his VA claims file.  While Social Security Administration  records are not controlling for VA determinations, they may be "pertinent" to VA claims.  See Collier v. Derwinski, 1 Vet. App. 412 (1991); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Hence, when VA is put on notice of the existence of Social Security Administration  records, as here, it must seek to obtain those records before 
proceeding with the appeal.  See Murincsak; also, Lind v. Principi, 3 Vet. App. 493, 494 (1992).  Thus, the Board finds that the agency of original jurisdiction must  obtain and associate with the claims file copies of any Social Security Administration  disability determination and all medical records underlying any such determination, following the current procedures prescribed in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.

Additionally, the Board notes that in February 2012, the Veteran requested an extension of a total temporary disability rating for convalescence as a result of surgery on March 16, 2010.  As an disability rating greater than assigned for the service-connected left ankle disability is already on appeal before the Board, on remand, the agency of original jurisdiction should consider whether the Veteran warrants an extension of the total temporary disability rating for convalescence as a result of surgery on March 16, 2010.

As noted above, in Rice, the Court held that a claim for a TDIU is part of an increased disability rating claim when such claim is raised by the record.  When a determination on one issue could have a significant impact on the outcome of another issue, such issues are considered inextricably intertwined, and VA is 
required to decide those issues together.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  Thus, adjudication of the TDIU claim will be held in abeyance pending the aforestated development and adjudication of the Veteran's claims of entitlement to increased disability ratings.

Finally, as this matter is being remanded for the reasons set forth above, any additional VA treatment records of the Veteran for his asserted disabilities should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall contact the appropriate VA medical facilities and attempt to obtain any ongoing medical treatment records pertaining to the Veteran's right and left foot and ankle disabilities.  All records obtained should  be associated with the Veteran's claims file.

2.  The RO/AMC shall request from Social Security Administration  copies of any decision(s) and all medical records underlying any such decision(s) submitted or obtained in support of any claim for disability benefits from Social Security Administration .  If records are unavailable, Social Security Administration  must so indicate.  If unsuccessful, the Veteran should be accorded the opportunity to furnish such records directly to Social Security Administration .  All records/responses received should be associated with the claims file. 

3.  The RO/AMC shall issue a Statement of the Case as to the issue of an initial disability rating greater than 10 percent for service-connected left foot strain.  See Manlincon, supra.  If the decision remains adverse to the Veteran, he shall be informed that he must file a timely and adequate substantive appeal if he wishes to appeal the claim to the Board.  See 38 C.F.R. §§ 20.200, 20.202, and 20.302(b).  The Veteran must be informed of the time period allowed for perfecting a timely appeal, including information as to the specific date by which the appeal must be received by VA as well as the information supplied in the form letter.

4.  The RO/AMC will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claims adjudication.

5.  The RO/AMC will then readjudicate the Veteran's claims, to specifically include consideration of whether an extension of the total temporary disability rating for convalescence as a result of surgery on March 16, 2010, is warranted.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


